46 F.3d 1125
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dorothy P. LITZENBERG, Plaintiff-Appellant,v.William O. CARR, Jr.;  A. Freeborn Brown, Chairman;  MichaelBirch, Trustee, Defendants-Appellees.Dorothy P. LITZENBERG, Plaintiff-Appellant,v.William O. CARR, Jr.;  A. Freeborn Brown, Chairman,"Citizens for Carr," Defendants-Appellees.Dorothy P. LITZENBERG, Plaintiff-Appellant,v.William O. CARR, Jr.;  Circuit Court for Harford County;State of Maryland, Defendants-Appellees.
Nos. 94-2075, 94-2076, 94-2136.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 15, 1994.Decided Jan. 18, 1995.

Dorothy P. Litzenberg, Appellant Pro Se.
Before HALL and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Dorothy P. Litzenberg appeals from final orders and orders denying reconsideration of final orders in three actions.  We affirm the dismissals of all three actions and the denial of the motions for reconsideration.  We modify only the dismissal in No. 94-2136 to dismissal without prejudice.


2
Litzenberg's actions all concern her attempts to have the lower federal courts remove a Maryland state court judge or force criminal prosecution of him.  The district court properly found in all the cases that it had no power to do either of these.  Davis v. Lansing, 851 F.2d 72, 74 (2d Cir.1988);  Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.1969) (lower federal courts without jurisdiction to compel action by state officials);  see United States v. Nixon, 418 U.S. 683, 693 (1974) (federal courts without power to order the federal government to prosecute).  Thus, we affirm the orders in No. 94-2075 and in No. 94-2076 in which the court dismissed Litzenberg's petitions for mandamus relief and denied her motions for reconsideration.


3
Further, the district court acted within its discretion to dismiss the state claims alleged in Litzenberg's complaint in No. 94-2136.  28 U.S.C.A. Sec. 1367(c) (West 1993);  United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966).  We affirm the court's dismissal of Litzenberg's complaint, but we modify the dismissal to one without prejudice to filing the claims in state court.  28 U.S.C.A. Sec. 1367(c), (d);  see United Mine Workers, 383 U.S. at 726-27.  With that limited modification, the district court orders are affirmed.  We deny Litzenberg's "Motion for Emergency Preliminary Hearing and other related relief," her "Motion for Attorney Sanctions and other related relief," and her "Motion for Emergency Hearing."   We also deny her "Motions for Hearing On Case Consolidation and other related relief," "Motion for Immediate Order of Suspension, Censure, and Removal," "Motion for Order of District Court Removal," and her motions for subpoenas and oral argument, including her motion for reconsideration of the Court's order deferring until now a decision on her first motion for oral argument, because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 94-2075, AFFIRMED
No. 94-2076, AFFIRMED
No. 94-2136, AFFIRMED AS MODIFIED